Title: To Benjamin Franklin from the Comtesse d’Houdetot, 6 September 1783
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


          
            Le 6. 7bre. 1783
          
          J’implore Mon Cher Docteur Votre protection pour un Malheureux
            Matelot attaché au Service D’un Batiment americain Et que des Circonstances Malheureuses
            Et la Difficulté De s’Expliquer font Detenir injustement Dans une prison Cruelle je
            Gemis pour mon paÿs qu’il Soit possible qu’il y ait Des Malheureux de Ce Genre mais
            Enfin sauvons Celuy Cy Si nous Le pouvons. C’est L’honêste st. Jean De Crevecœur mon
            Ameriquain qui me L’a adressé avec une Lettre tres pathetique Et Les informations que
            j’ay L’honneur De Vous Envoyer il Sagit
            de luy procurer la Liberté Et les moyens De Retourner a
            L’Orient ou il pourra s’Embarquer; il faut pour Cela que Vous ayéz La Bonté D’Ecrire un
            Mot a L’intendant De Caen pour Reclamer
            Cet homme Et quant aux frais pour le mettre En Etât de Retourner a Lorient ou il
            trouvera Des Ressources s’il n’y a pas De fonds Destinés a Cela par Vos Concitoyens,
            nôtre Charité y supléera, je n’ay point oublié Ce que les Dames Anglaises ont fait pour
            les Matelots français Et je Seray De plus fort aise De Rendre a Ma Chere Amerique un
            homme qui Est dit-on Encore En Etat De la Servir. Dailleurs la Somme n’est pas forte Et
            ne Monterait qu’a dix Ecus. Il faudrait que Vous Eussiés la Bonté De M’Envoyer Vôtre
            Lettre pour L’intendant De Caen Lieu De la Detention De Cet homme je me Charge De
            L’Envoyer Et D’En avoir Reponse. Je Vois avec plaisir s’aprocher Mon Cher Docteur Le
            tems De La petite Course que Vous M’avés fait Esperer a Sanois ou je Retourne Enfin Le
            Vingt Deux De Ce Mois sy Vous pouviés y Venir avec Monsieur Vôtre petit fils Dans
            L’Espace Du Vingt quatre au trante il fait Encore un assés Beau tems pour que la
            Campagne Vous offre quelques Agréemens Et Vous scavés Mon Cher Docteur Combien Vôtre
            presence me Rend heureuse. Recevés Les assurances De ma tendre Veneration Et De mon
            immuable attachement
          
            La Ctesse
              D’HOUDETOT
            Je Vous prie D’Envoyer Votre Reponse Chez Moy a paris
          
         
          Notation: La Cesse d’Houdetot 6 7bre.
            1783.
        